 

Exhibit 10.1

 

U.S. BANK® SBA PAYROLL PROTECTION LOAN

 

U.S. Bank® SBA Payroll Protection Loan Borrower:     General Moly, Inc.     Note
Date:   04/23/2020 Lakewood, CO  80401 Tax ID Number:   91-0232000     Type of
Organization:   C-Corp Loan Amount:   $ 365,034.00 State of Registration:  
DE-Delaware    

 

1.Loan (“Loan”). FOR VALUE RECEIVED, the undersigned borrower (“Borrower”)
promises to pay to the order of U.S. Bank National Association (the “Bank”), the
principal sum of $ 365,034.00 (the “Loan Amount”), in accordance with the terms
of this U.S. Bank® SBA Payroll Protection Loan (this “Agreement”).

 

1.1SBA Guaranty. In response to the Covid-19 pandemic the U.S. Congress has
passed the CARES Act (“Act”) which among other things, includes amending Section
7(a) of the Small Business Act (15 U.S.C. 636(a)) to provide for this short-term
SBA lending program between February 15, 2020 to June 30, 2020 (the “Covered
Period”) for payroll protection of small businesses, nonprofit organizations,
veterans organizations, or tribal business entities (the “Program”). The Loan
evidenced by this Agreement is guaranteed by the U.S. Small Business
Administration (“SBA”), information regarding which can be obtained from the SBA
directly or at its website: www.sba.gov. Under this Program, if the proceeds of
this Loan were used by the Borrower for eligible expenses as defined in Section
1102 of the Act to include payroll costs, continuation of heath care benefits,
employee salaries, mortgage interest, rent, utilities, balances on SBA Economic
Injury Disaster Loans (“EIDL”) and interest on other outstanding debt incurred
prior to February 15, 2020 (“Eligible Expenses”), then Borrower may apply for
loan forgiveness of all Eligible Expenses excluding interest on outstanding
non-mortgage debt, and existing EIDL balances not used for forgivable purposes
(“Forgivable Expenses”) from the SBA as outlined below. Upon Borrower
certification of the amount of Loan proceeds used to pay Forgivable Expenses,
such expenses will be forgiven as a principal payment on the Borrower’s Loan.
The remaining Loan balance, if any, will be re-amortized and paid by the
Borrower as detailed further in this Agreement. It is a condition of making this
Loan that the SBA accept the Loan. In no event shall the interest rate, fees or
other charges under this Agreement exceed the maximum rate or amounts permitted
for the SBA Loan Program or any other maximum rates of interest imposed by
applicable law. This Loan is only available to Borrowers that have their
principal place of business in the United States. To the extent feasible,
Borrower agrees to purchase only American-made equipment and products with the
proceeds of this Loan. The SBA Guaranty does not affect the liability of the
Borrower under this Agreement.

 

1.2Forgiveness. Within 60 days from the Note Date, the Borrowers may request all
or part of their Loan be forgiven by submitting an application for forgiveness
and documentation verifying the number of fulltime equivalent employees on
payroll and their pay rates during the eight weeks after this Note Date. Such
documentation shall include payroll tax filings with the Internal Revenue
Service, state income, state payroll, and state unemployment insurance filings,
cancelled checks, payment receipts, transcripts of accounts, or other documents
verifying payments for Forgivable Expenses (“Forgiveness Documentation”).
Seventy-five percent of Eligible Expenses must be used for payroll related
expenses and up to twenty-five percent may be used for other Eligible Expenses,
to qualify for forgiveness. Borrower must also provide the Bank with a
certification that the Forgiveness Documentation is true and correct, and the
amount of requested forgiveness was used for Forgivable Expenses. After approval
of the forgiveness amount and 6 month deferral period, the Bank will provide the
Borrower written notification of the remaining balance and re-amortization of
the Loan, if any. Forgiveness cannot be provided without the Borrower’s
submission to the Bank of all the documents required by this Section 1.2.

 

  1.3 Interest. The unpaid principal balance will bear interest at an annual
rate of 1.00%.

 

1.4Payment Schedule. Principal and interest are payable in 18 installments of  $
20,397.20 each, beginning on[11/23/2020] (“Deferral Period”) and on the same
date of each consecutive month thereafter (except that if a given month does not
have such a date, the last day of such month), plus a final payment equal to all
unpaid principal and accrued interest on [04/23/2022], the maturity date.
Installment payment amounts will be re-amortized after the Deferral Period and
partial loan forgiveness credit is applied, at such time an updated Payment
Schedule will be provided to Borrower. There is no penalty for Borrowers who pay
off their Loan early.

 

1.5Automatic Payments. If this box is checked, then at all times that this
Agreement is in effect, Borrower hereby authorizes the Bank to automatically
deduct the amount of all payments required under this Agreement from:

 

  [¨] Borrower’s business deposit account number ________________________ held
with the Bank.   [¨] Borrower’s business deposit account held at
________________________ (Financial Institution) with Account Number
________________________ and Routing Number ________________________.

 

This account is the “Payment Source Account.” If there are insufficient funds in
the Payment Source Account to pay the required payment, Borrower agrees to pay
all fees on the Payment Source Account, which result from the automatic
deductions, including any overdraft/NSF charges and any returned payment fee. If
for any reason the Bank does not charge the Payment Source Account for payment,
or if an automatic payment from the Payment Source Account is reversed, the
payment is still due according to this Agreement. The number of withdrawals from
the Payment Source Account may be limited, as set out in the customer agreement
for that account. The Bank may cancel the automatic payment deduction from the
Payment Source Account at any time in its discretion.

 

U.S. Bank
Customer Confidential

 

 

 

 

1.6Calculation of Interest and Maximum Rate. Interest will be computed for the
actual number of days principal is unpaid, using a daily factor obtained by
dividing the stated interest rate by 360. In no event will the interest rate
hereunder exceed that permitted by applicable law. If any interest or other
charge is finally determined by a court of competent jurisdiction to exceed the
maximum amount permitted by law, the interest or charge shall be reduced to the
maximum permitted by law, and the Bank may credit any excess amount previously
collected against the balance due or refund the amount to Borrower.

 

1.7Late Payment Fee. Subject to applicable law, if any payment is not made on or
before its due date, the Bank may collect a delinquency charge of $15.00 or 5%
of the delinquent amount, whichever is less; provided, however, that if any
portion of the Loan evidenced by this Agreement has been guaranteed by the U.S.
Small Business Administration, the late fee shall not exceed 5% of the
delinquent amount. Collection of the late payment fee shall not be deemed to be
a waiver of the Bank’s right to declare a default hereunder.

 

1.8Loan Purpose. Borrower represents that the proceeds of the Loan evidenced by
this Agreement will be used for business purposes. Borrower specifically
represents and warrants the following business purpose uses of the Loan
proceeds; The funds will be used to retain workers and maintain payroll or make
mortgage payments, lease payments, and utility payments.

 

1.9Deposits and Paying Procedure. The Bank is authorized and directed to credit
any of Borrower’s accounts with the Bank (or to the account Borrower designates
in writing) for all Loans made hereunder, and the Bank is authorized to debit
such account or any other account of Borrower with the Bank for the amount of
any principal, interest or expenses due under this Agreement or other amount due
hereunder on the due date with respect thereto. Payments due under this
Agreement and other Loan Documents will be made in lawful money of the United
States. All payments may be applied by the Bank to principal, interest and other
amounts due under the Loan documents in any order, which the Bank elects. If,
upon any request by Borrower to the Bank to issue a wire transfer, there is an
inconsistency between the name of the recipient of the wire and its
identification number as specified by Borrower, the Bank may, without liability,
transmit the payment via wire based solely upon the identification number.

 

1.10Returned Payment Charge. For each payment made by Borrower to the Bank that
is returned or rejected (such as a check that is returned unpaid, or an
automated transfer that is rejected), Borrower shall pay the Bank a returned
payment fee of $25.00.

 

2.Warranties/Covenants. Borrower continuously warrants and agrees as follows:

 

2.1.Borrower’s Name, Location; Notice of Location Changes. Unless otherwise
disclosed to the Bank in writing prior to the execution of this Agreement,
Borrower’s name and organizational structure has remained the same during the
past five years. The Borrower will continue to use only the name set forth with
Borrower’s signature unless Borrower gives the Bank prior written notice of any
change. Furthermore, Borrower shall not do business under another name nor use
any trade name without giving 10 days prior written notice to the Bank. The
Borrower will not change its status or organizational structure without the
prior written consent of the Bank. The address appearing at the top of this
Agreement is Borrower’s chief executive office (or residence if Borrower is a
sole proprietor).

 

2.2.Financial Information. The Borrower will (i) maintain accounting records in
accordance with generally recognized and accepted principles of accounting
consistently applied throughout the accounting periods involved; (ii) provide
the Bank with such information concerning its business affairs and financial
condition (including insurance coverage) as the Bank may reasonably request.

 

2.3.Setoff. The Borrower grants to the Bank an express contractual right to set
off against all depository account balances, cash and any other property of
Borrower now or hereafter in the possession of the Bank and the right to refuse
to allow withdrawals from any account (collectively “ Setoff”). The Bank may, at
any time upon the occurrence of a default hereunder (notwithstanding any notice
requirements or grace/cure periods under this or other agreements between
Borrower and the Bank) Setoff against the Obligations whether or not the
Obligations (including future installments) are then due or have been
accelerated, all without any advance or contemporaneous notice or demand of any
kind to Borrower, such notice and demand being expressly waived.

 

2.4.Borrower Compliance. The Borrower represents and warrants they will comply
with all rules, laws, and obligations set forth under the SBA Paycheck
Protection Program.

 

2.5.Prohibition of Executive Officer Status. Borrower is not an Executive
Officer of Bank as defined under 12 C.F.R. §215.2, if Borrower should become an
Executive Officer of Bank, Borrower understands Bank reserves the right to
require Borrower to repay on demand, any amount outstanding on the loan made
under this Agreement.

 

3.Default. Notwithstanding any cure periods described below, Borrower shall
immediately notify the Bank in writing when Borrower obtains knowledge of the
occurrence of any event of default specified below. Regardless of whether
Borrower has given the required notice, the occurrence of one or more of the
following shall constitute a default:

 

3.1.Nonpayment. The Borrower shall fail to pay (i) any interest due or any fees,
charges, costs or expenses under this Agreement by five (5) days after the same
becomes due; or (ii) any principal amount of this Agreement when due.

 

3.2.Nonperformance. The Borrower shall fail to perform or observe any agreement,
term, provision, condition, or covenant (other than a default occurring under
this paragraph 3) required to be performed or observed by Borrower hereunder or
under any other agreement with or in favor of the Bank.

 

3.3.Misrepresentation. Any financial information, statement, certificate,
representation or warranty given to the Bank by Borrower (or any of their
representatives) in connection with entering into this Loan and/or borrowing
hereunder, or required to be furnished under the terms hereof, shall prove
untrue or misleading in any material respect (as determined by the Bank in the
exercise of its judgment) as of the time when given.

 

3.4.Default on Other Obligations. The Borrower is in default under the terms of
any loan agreement, promissory note, lease, conditional sale contract or other
agreements, document or instrument evidencing, governing or severing any
indebtedness owing by Borrower to the Bank or any indebtedness in excess of
$10,000 owing by Borrower to any third party, and the period of grace, if any,
to cure said default shall have passed.

 

U.S. Bank
Customer Confidential

 



 

 

 

3.5.Judgments. Any judgment shall be obtained against Borrower, which, together
with all other outstanding unsatisfied judgments against Borrower, shall exceed
the sum of $10,000 and shall remain unvacated, unbonded or unstayed for a period
of thirty (30) days following the date of entry thereof.

 

3.6.Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower shall die or
cease to exist, or (ii) any bankruptcy, insolvency or receivership proceedings,
or an assignment for the benefit of creditors, shall be commenced under any
federal or state law by or against Borrower; or (iii) Borrower shall become the
subject of any out-of-court settlement with its creditors; or (v) Borrower is
unable or admits in writing its inability to pay its debts as they mature.

 

3.7Adverse Change; Insecurity. (i) There is a material adverse change in the
Borrower’s business, properties, financial condition or affairs.

 

4.Acceleration of Obligations. Upon the occurrence of any of the events
identified in paragraph 3 and the passage of any applicable cure periods, the
Bank may at any time thereafter, by written notice to Borrower, declare the
unpaid principal balance of any Obligations, together with the interest accrued
thereon and other amounts accrued hereunder, to be immediately due and payable;
and the unpaid balance shall thereupon be due and payable, all without
presentation, demand, protest or further notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein.
Upon the occurrence of any event under paragraph 3.6, the unpaid principal
balance of any Obligations, together with all interest accrued thereon and other
amounts accrued hereunder, shall thereupon be immediately due and payable, all
without presentation, demand, protest or notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein.

 

5.Cumulative Remedies; Notice; Waiver. The Bank may enforce its rights and
remedies under this Agreement upon default. In addition to the remedies for
default set forth in this Agreement, the Bank upon default shall have all other
rights and remedies for default provided by the Uniform Commercial Code, as well
as any other applicable law and this Agreement. The rights and remedies
specified herein are cumulative and are not exclusive of any rights or remedies,
which the Bank would otherwise have.

 

5.1Waiver by the Bank. The Bank may permit Borrower to attempt to remedy any
default without waiving its rights and remedies hereunder, and the Bank may
waive any default without waiving any other subsequent or prior default by
Borrower. Furthermore, delay on the part of the Bank in exercising any right,
power or privilege hereunder or at law shall not operate as a waiver thereof:
nor shall any single or partial exercise of such right, power or privilege
preclude other exercise thereof or the exercise of any other right, power or
privilege. No waiver or suspension shall be deemed to have occurred unless the
Bank has expressly agreed in writing specifying such waiver or suspension.

 

6.Waivers; Relationship to Other Documents. All Borrowers waive presentment,
protest, demand, and notice of dishonor. The warranties, covenants and other
obligations of Borrower (and the rights and remedies of the Bank) in this
Agreement and all related documents are intended to be cumulative and to
supplement each other.

 

7.Expenses and Attorneys’ Fees. The Borrower will reimburse the Bank and any
participant in the Obligations (“Participant”) for all attorneys’ fees and all
other costs, fees and out-of-pocket disbursements incurred by the Bank or any
Participant in connection with the preparation, execution, delivery,
administration, defense and enforcement of this Agreement, including fees and
costs related to any waivers or amendments with respect thereto. The Borrower
will also reimburse the Bank and any Participant for all costs of collection
before and after judgment, and the costs of preservation and/or liquidation of
any collateral.

 

8.Applicable Law; Interpretation; Joint Liability. This Agreement shall be
governed by and interpreted in accordance with the internal laws of the state of
Ohio, except to the extent superseded by Federal law. THE BORROWER HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN
THE COUNTY OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS
ORIGINATED, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD
TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, THE
COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Invalidity of any
provisions of this Agreement shall not affect any other provision. Nothing
herein shall affect the Bank’s rights to serve process in any manner permitted
by law or limit the Bank’s right to bring proceedings against Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, and
any amendment hereto (regardless of when executed) will be deemed effective and
accepted only upon the Bank’s receipt of the executed originals thereof. If
there is more than one Borrower, the liability of Borrowers shall be joint and
several, and the reference to “ Borrower” shall be deemed to refer to all
Borrowers. When SBA is the holder, this Note will be interpreted and enforced
under Federal law, including SBA regulations. The Bank or SBA may use state or
local procedures for filing papers, giving notice, and other purposes. By using
such procedures, SBA does not waive any federal immunity from state or local
control, penalty, tax, or liability. As to this Loan, Borrower may not claim or
assert against SBA any local or state law to deny any obligation, defeat any
claim of SBA, or preempt federal law.

 

9.Participations/Successors. The Bank may, at its option, sell all or any
interests in this Agreement to other financial institutions (the “
Participant”), and in connection with such sales (and thereafter) disclose any
financial information the Bank may have concerning Borrower to any such
Participant or potential Participant. This provision does not obligate the Bank
to supply any information or release Borrower from its obligation to provide
such information, The rights, options, powers and remedies granted in this
Agreement will extend to the Bank and to its successors and assigns, will be
binding upon Borrower and its successors and assigns and will be applicable
hereto and to all renewals and/or extensions hereof.

 

10.Copies; Entire Agreement; Modification. The Borrower hereby acknowledges the
receipt of a copy of this Agreement. IMPORTANT: READ BEFORE SIGNING. THE TERMS
OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING
AND EXPRESSING CONSIDERATION ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES
NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF
THIS AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE
SHALL ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN
EFFECT BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT
AGREEMENTS NOW IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER
RECEIPT BY BORROWER OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN
INSTRUMENT. ORAL OR IMPLIED MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT
ENFORCEABLE AND SHOULD NOT BE RELIED UPON.

 

U.S. Bank
Customer Confidential

 



 

 

 

11.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, BORROWER AND BANK
HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS
THEREUNDER, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER
AND BANK EACH REPRESENTS TO THE OTHER THAT TIIIS WAIVER IS KNOWlNGLY, WILLINGLY,
AND VOLUNTARILY GIVEN.

 

12.Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Loan Note are hereby expressly
incorporated by reference.

 

IMPORTANT INFORMATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT: To help the
government fight the funding of terrorism and money laundering activities,
federal law requires financial institutions to obtain, verify, and record
information that identifies each person who opens an account. What this means
for you: When you open an account, we will ask for your name, address, date of
birth and other information that will allow us to identify you. We may also ask
to see your driver’s license or other identifying documents.

 

CELLULAR PHONE CONTACT POLICY: By providing Bank with a telephone number for a
cellular phone or other wireless device, each Borrower expressly consents to
receiving communications - including but not limited to prerecorded or
artificial voice message calls, text messages, and calls made by an automatic
telephone dialing system - from Bank (including its affiliates and agents) at
that number. This express consent applies to each such telephone number provided
to Bank now or in the future and permits such calls regardless of their purpose.
Calls and messages may incur access fees from a cellular provider.

 

We may report information about your account to credit bureaus. Late payments,
missed payments, or other defaults on your account may be reflected in your
personal credit report

 

MISSOURI NOTICE: ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WIIICH
IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS AGREEMENT, ANY
GUARANTY AND ANY OTHER RELATED DOCUMENT WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

WASHINGTON NOTICE: UNDER WASHINGTON LAW, ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE.

 

NEBRASKA NOTICE: A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER
NEBRASKA LAW. TO PROTECT BORROWER AND LENDER FROM MISUNDERSTANDINGS OR
DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDER TAKING OR OFFER TO FORBEAR
REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION IN CONNECTION
WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY AMENDMENT OF,
CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR
PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN
OR MONEY OR GRANT OR EXTENSION OF CREDIT MUST BE IN WRITING TO BE EFFECTIVE.

 

OREGON NOTICE: UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND COMMITMENTS MADE
BY LENDER AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
THAT ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY
THE BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

U.S. Bank
Customer Confidential

 



 

 

 

SIGNATURE

 

By signing this Agreement, each person (“Signer”), individually and on behalf of
Borrower, requests the Loan from the Bank. Each Signer is authorized to sign on
behalf of Borrower and will provide business resolutions to the Bank upon
request. Each Signer has read and agrees to all applicable provisions. Each
Signer authorizes the Bank to (1) obtain credit records and other credit and
employment information about the Signers personally and the Borrower (now and in
the future), including from state and federal tax authorities, for deciding
whether to approve the requested Loan and for later periodic account review and
collection purposes, and (2) furnish information about the Borrower to credit
bureaus, other Signers, and other persons who claim to be authorized by the
Borrower to receive such information. The Borrower and each Signer guaranty that
all information in this Agreement is correct and agree to notify the Bank if any
information changes. All Loan proceeds shall be used only for business purposes
generally, and for the specific purposes described in this Agreement.

 

[tm2018009d1_ex10-1img01.jpg]

 

U.S. Bank
Customer Confidential

 



 

 

 